Title: Enclosure: John Paul Jones to Lafayette, 15–26 June 1788
From: Jones, John Paul
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          EnclosureJohn Paul Jones to Lafayette
          
            On board the Imperial ship Wolodimer at anchorin the Liman before Ochacoff June 15/26 1788.
            
              My Dear General And Dear Friend
            
          
          The kind Letter you did me the Honor to write me the 20th April was delivered to me at St. Elisabeth, on my way here from St. Petersburg. It was very flattering for me to receive such a letter from a Man whom I so much love and respect as I do, and have long done the Marquis de la Fayette. You will yourself do justice to my Sensibility for all your good Offices and good intentions, so I need only say I shall always be ambitious to merit the flattering Compliment with which you honor me by subscribing yourself my “Sincere Friend.”
          I must tell you that Mr. Elliot (the same who filched Dr. Lee’s Papers at Berlin) was furious when he found my Business at Copenhagen; and that I was received with great distinction at Court and in all the best Societies in Denmark. Every time I was invited to sup with the King, Elliot made an apology; he shut himself up for more than a Month, and then left town. This occasioned much Laughter; and as he had shunned Society from the time of my arrival, People said he had gone of in a fright!—I hope Mr. Jefferson is satisfyed with the train in which I left the Danish Business. It would have been impossible for me to have pushed it any further, as I had not full powers to conclude it finally.
          I went through Sweeden to St. Petersburg. The advanced season did not permit my return to Paris, the distance would have been too long through Germany, and Elliot had influenced the English to put difficulties in the way of my Passage by the Baltic. I found the Gulf de Botenea barred with Ice, and after making several fruitless attempts to Cross it in a small open boat (about 30 feet long) I compelled the Sweedish Peasants to steer as I directed them for the Gulf of Finland. After about 4 or 500 Miles of Navigation I landed at Reval, and having paid the Peasants to their Satisfaction, I gave them a good Pilot, with some Provision, to reconduct them to their Home. My Voyage was loo[ked] upon as a kind of Miracle, being what never had been attempted before, unless in large Vessels.
          The Empress received me with a distinction the most flattering that perhaps any Stranger can boast of, on entering into the Russian Service. Her Majesty conferred on me immediately the Grade of Rear Admiral. I was detaind against my will a fortnight; and continually feasted at Court and in the first Society. This was a Cruel grief to the English, and I own that their Vexation, which I believe was General in and about St. Petersburg, gave me no pain.
          I presented the Empress with a Copy of the new American Constitution. Her Majesty spoke to me often about the United States, and is persuaded that the American Revolution cannot fail to bring about others, and to influence every other Government. I mentioned the Armed Neutrality, so honorably Patronized by Her Majesty, and I am persuaded that no difficulty will be made about admitting the United-States into that Illustrious Association, so soon as America shall have built some Ships of War.—I spoke of it to the Danish Minister of Foreign Affairs, who seemed pleased with the Idea.—
          The United States have some Commerce with Russia, which perhaps we may be able to encrease. I should think Whale Oil, dry’d fish, Spermaceti and Rice may be articles to suit the Russia Market; If the Mediterranean was not Shut to the American Flag, many articles might be supplied to the Russian Fleet, now destined for the Archipelago. I certainly wish to be useful to a Country I have so long served. I love the People and their cause, and shall always rejoice when I can be useful to promote their Happiness. I am glad that the new Constitution will be, as you tell me, adopted by more than Nine States. I hope however they will alter some parts of it; and particularly that they will divest the President of all Military Rank and command; for though General Washington might be safely trusted with such tempting power as the Chief Command of the Fleet and Army, yet, depend on it, in some other Hands it could not fail to Overset the libertys of America. The President should be only the first Civil Magistrate, let him command the Military with the Pen; but deprive him of the power to draw his Sword and lead them, under some plausible pretext, or under any Circumstances whatever, to cut the throats of a part of his fellow Citizens, and to make him the Tyrant of the rest. These are not my Apprehensions alone; for I have mentioned them to many Men of sense and learning since I saw you, and I have found them all of the same Sentiment.
          What are you about my Dear General? Are you so absorbed in Politics, as to be insensible to Glory? That is impossible. Quit then your divine Calypso, come here, and pay your court once more to Bellona, who, you are sure, will receive you as her favorite. You would be charmed with the Prince de Potemkin. He is a most amiable Man, and none can be more Noble Minded.
          For the Empress, Fame has never yet done her Justice. I am sure no Stranger who has not known that Illustrious Character ever conceived how much her Majesty is made to reign over a great Empire, to make her People Happy, and to attach grateful and susceptible Minds.
          Is not the present a happy moment for France to declare for Russia? Would it not be a means to retrieve her Dignity and to reestablish the affairs of Holland? What would England find to oppose to such an Alliance? Denmark is with Russia, and Sweeden ought surely to be with France. An Alliance with Russia might be very advantageous, and can never be dangerous to France. In these circumstances the Isles of Candia and Cyprus appear among the Objects which ought to attract her Attention. Perhaps they might be Obtaind and the affairs of Holland re-established without the Expense of a War; for it is a question if England and Russia would venture to make Opposition. One sure Advantage would result to France. I mean the breaking of her destructive Treaty of Commerce with England. Since the time of the Assembly of Notables, I have always thought that the Ministry ought to have seen the expediency of a War with England; To break the Treaty of Commerce, and prevent the ruin of French Manufactories; To obtain Loans from Holland, and to render that Republic for ever dependent on French Protection; and, above all, to Unite the Nation, and prevent the broils that have since ensued; by exciting a brave patriotic People, to support their National Dignity.
          My motives are pure; and I am Influenced only by the affection I feel for the two Countries you Love.
          Your known Patriotism, assures me that if you can make my Ideas Useful, you will not fail to do it.
          My kind respects await Madame La Marquisse, and I hope her interesting Family is well. It would afford me great happiness to see or hear from you—and if you cannot favor us with a Visit, I beg the favor of any News that may be interesting. I am my Dear General, Your Affectionate & Obliged Friend and most Humble Servant,
          
            J Paul Jones
          
          
            P.S. Mr. Little Page has arrived at the Army of the Prince de Potemkin, and I expect to see him here in a few days. The Captaine Pacha has been beaten last Week. This is a good beginning, and I hope we shall soon have greater success. The Count de Dumas was in the affair. To speak in our Republican way, he is a Gallant Fellow, I marked him well. He has my Esteem, and his fair Mistress owes him Twenty sweet Kisses for his first Effort. He keeps her Picture always at his Heart.
          
         